DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dodson et al. (US PGPub 2020/0105183) in view of Shedletsky et al. (US PGPub 2014/0152632).

Regarding claim 1, Dodson discloses an electronic device (figs. 1 and 2, device 10), comprising:
a display screen (figs. 1 and 2, display 14);
a first color temperature sensor (fig. 4 and [0034], detector 58-2 which is a color temperature sensor according to: fig. 1, sensors 18; [0018], “Sensors 18 may also include one or more light detectors that are configured to detect ambient light. Sensors 18 may, for example, include one or more monochrome ambient light sensors and one or more color ambient light sensors that are configured to measure ambient light from the environment in which device 10 is operated …A color ambient light sensor may be used to measure the color (color spectrum, color temperature, color coordinates, etc.)”; and [0019], “Using data from the different channels in a color ambient light sensor, control circuitry 16 can therefore produce ambient light color temperature measurements and other color measurements (e.g., colors represented in color coordinates, etc.)”) and a second color temperature sensor (fig. 4 and [0033], detector 58-1 which is a color temperature sensor according to: fig. 1, sensors 18; [0018], “color temperature”; and [0019], “color temperature measurements”) that are arranged side by side under the display screen ([0020], “If desired, electronic device 10 may have an ambient light sensor that is overlapped by pixel array in an active area of a display (e.g., a portion of the display that is configured to display images)”);
a filter element (fig. 4, waveplate 52 and polarizer 50) that is located between the second color temperature sensor and the display screen (fig. 4) to filter ambient light incident on the second color temperature sensor ([0033], “Due to the presence of waveplate 52, the ambient light that has passed through pixel array 40 and waveplate 52 will be linearly polarized. To block this light and thereby prevent ambient light 34 from being detected by detector 58-1, polarizer 50 may be a linear polarizer having a pass axis that is oriented to be perpendicular to the linear polarization orientation of the light that has passed through waveplate 52. Display light 48 will be unpolarized or will have another polarization state that is different than the linear polarization of the light that has passed through waveplate 52. As a result, detector 58-1 will detect emitted display light 48 that has leaked into interior 23 but will not detect ambient light 34”);
a processing element that is coupled with the first color temperature sensor and the second color temperature sensor, respectively, to determine ambient light color temperature of an environment where the electronic device is located based on a first color temperature signal value detected by the first color temperature sensor and a second color temperature signal value detected by the second color temperature sensor ([0018], “Sensors 18 may also include one or more light detectors that are configured to detect ambient light. Sensors 18 may, for example, include one or more monochrome ambient light sensors and one or more color ambient light sensors that are configured to measure ambient light from the environment in which device 10 is operated. A monochrome ambient light sensor may be used to measure ambient light intensity. A color ambient light sensor may be used to measure the color (color spectrum, color temperature, color coordinates, etc.) of ambient light and may be used to measure ambient light intensity”; and [0019], “Using data from the different channels in a color ambient light sensor, control circuitry 16 can therefore produce ambient light color temperature measurements and other color measurements (e.g., colors represented in color coordinates, etc.)”; see also fig. 7).
While Dodson discloses multiple color temperature sensors, Dodson is silent as to the physical spacing of the color temperature sensors, it has been known in the prior art to place sensors at regular intervals. In a similar field of endeavor of display devices, Shedletsky discloses the first color temperature sensor and the second color temperature sensor are arranged side by side at intervals, wherein an interval between the first color temperature sensor and the second color temperature sensor is set to be within a preset range ([0037], “In the examples of FIGS. 1, 2, 3, and 4, four solar cell ambient light sensors 40 are mounted behind portions of display 14 in active area AA and additional solar cell ambient light sensors 40 are mounted behind portions of display 14 in inactive area IA. However, this is merely illustrative. If desired, device 10 may include more than four light sensors 40 in active area AA, less than four light sensors 40 in active area AA, more than four light sensors 40 in inactive area IA, less than four light sensors 40 in inactive area IA, a light sensor 40 that extends behind substantially all of active area AA, behind substantially all of inactive area IA, or behind substantially all of active area AA and inactive area AA”. Examiner notes: since the light sensors are placed within the device, it would be a physical requirement that they have to be less than the size of the device apart as the preset range). 
In view of the teachings of Dodson and Shedletsky, it would have been obvious to one of ordinary skill in the art to place the color temperature sensors of Dodson at predetermined locations, as taught by Shedletsky, as a matter of a design choice as a known alternative while forming the display. 

Regarding claim 2, Dodson further discloses wherein each of the display screen and the filter element further include a polarizer, where the polarizer in the display screen has a first polarization direction ([0028] and fig. 4, to suppress reflections of ambient light 34 from pixel array 40 as display 14 is viewed by user 33 in direction 35, display 14 may be provided with circular polarizer 46. Circular polarizer 46 may include linear polarizer 42 and quarter wave plate 44), and the polarizer in the filter element has a second polarization direction that is orthogonal to the first polarization direction ([0033], Due to the presence of waveplate 52, the ambient light that has passed through pixel array 40 and waveplate 52 will be linearly polarized. To block this light and thereby prevent ambient light 34 from being detected by detector 58-1, polarizer 50 may be a linear polarizer having a pass axis that is oriented to be perpendicular to the linear polarization orientation of the light that has passed through waveplate 52. Display light 48 will be unpolarized or will have another polarization state that is different than the linear polarization of the light that has passed through waveplate 52. As a result, detector 58-1 will detect emitted display light 48 that has leaked into interior 23 but will not detect ambient light 34).

Regarding claim 3, Dodson further discloses wherein the polarizer in the filter element is covered on the second color temperature sensor (fig. 4).

Regarding claim 4, Dodson further discloses wherein:
the first color temperature sensor and the second color temperature sensor are multi-spectral color temperature sensors, and
the processing element is configured to determine the ambient light color temperature of the environment where the electronic device is located based on the first color temperature signal value in a preset spectral segment detected by the first color temperature sensor and the second color temperature signal value in a preset spectral segment detected by the second color temperature sensor, wherein the preset spectral segment contains at least two different wavelengths of light ([0030], in color ambient light sensors, there may be, for example, multiple different color channels (e.g., red, blue, green, etc.) each of which detects light in a different band of wavelengths and each of these color channels may include a pair of photodetectors such as illustrative light detectors 58-1 and 58-2).

Regarding claim 12, Dodson discloses an apparatus for measuring color temperature of ambient light (figs. 1 and 2, electronic device 10), comprising: 
a processor ([0015], control circuitry 16 including processing circuitry); 
a memory ([0015], control circuitry 16 including storage) for storing instructions executable by the processor ([0015], Control circuitry 16 may include storage and processing circuitry for supporting the operation of device 10. The storage and processing circuitry may include storage such as hard disk drive storage, nonvolatile memory (e.g., flash memory or other electrically-programmable-read-only memory configured to form a solid state drive), volatile memory (e.g., static or dynamic random-access-memory), etc. Processing circuitry in control circuitry 16 may be used to control the operation of device 10), 
wherein the processor is configured to:
acquire a first color temperature signal value detected by a first color temperature sensor (fig. 4, detector 58-2), the first color temperature signal value being formed by display light of the display screen acting on the first color temperature sensor alone after ambient light is filtered by a filter element ([0035], Detector 58-1 will not pick up any ambient light due to the waveplate and polarizer above detector 58-1. The sensitivity of detector 58-2 to ambient light can be determined by measuring the output of detector 58-2 at different ambient light levels);
acquire a second color temperature signal value detected by a second color temperature sensor (fig. 4, detector 58-1), the second color temperature signal value being formed by the ambient light and the display light jointly acting on the second color temperature sensor ([0035], Detector 58-1 will not pick up any ambient light due to the waveplate and polarizer above detector 58-1. The sensitivity of detector 58-2 to ambient light can be determined by measuring the output of detector 58-2 at different ambient light levels); and
determine the color temperature of the ambient light according to the first color temperature signal value and the second color temperature signal value ([0018], Sensors 18 may also include one or more light detectors that are configured to detect ambient light. Sensors 18 may, for example, include one or more monochrome ambient light sensors and one or more color ambient light sensors that are configured to measure ambient light from the environment in which device 10 is operated. A monochrome ambient light sensor may be used to measure ambient light intensity. A color ambient light sensor may be used to measure the color (color spectrum, color temperature, color coordinates, etc.) of ambient light and may be used to measure ambient light intensity; and [0019], Using data from the different channels in a color ambient light sensor, control circuitry 16 can therefore produce ambient light color temperature measurements and other color measurements (e.g., colors represented in color coordinates, etc.)),
	wherein the first color temperature sensor and the second color temperature sensor are arranged side by side under the display screen ([0020], “If desired, electronic device 10 may have an ambient light sensor that is overlapped by pixel array in an active area of a display (e.g., a portion of the display that is configured to display images)”). 
While Dodson discloses multiple color temperature sensors, Dodson is silent as to the physical spacing of the color temperature sensors, it has been known in the prior art to place sensors at regular intervals. In a similar field of endeavor of display devices, Shedletsky discloses the first color temperature sensor and the second color temperature sensor are arranged side by side at intervals, and an interval between the first color temperature sensor and the second color temperature sensor is set to be within a preset range ([0037], “In the examples of FIGS. 1, 2, 3, and 4, four solar cell ambient light sensors 40 are mounted behind portions of display 14 in active area AA and additional solar cell ambient light sensors 40 are mounted behind portions of display 14 in inactive area IA. However, this is merely illustrative. If desired, device 10 may include more than four light sensors 40 in active area AA, less than four light sensors 40 in active area AA, more than four light sensors 40 in inactive area IA, less than four light sensors 40 in inactive area IA, a light sensor 40 that extends behind substantially all of active area AA, behind substantially all of inactive area IA, or behind substantially all of active area AA and inactive area AA”. Examiner notes: since the light sensors are placed within the device, it would be a physical requirement that they have to be less than the size of the device apart as the preset range). 
In view of the teachings of Dodson and Shedletsky, it would have been obvious to one of ordinary skill in the art to place the color temperature sensors of Dodson at predetermined locations, as taught by Shedletsky, as a matter of a design choice as a known alternative while forming the display. 

Regarding claim 13, Dodson further discloses wherein:
the first color temperature sensor and the second color temperature sensor are multi-spectral color temperature sensors, each of the first color temperature signal value and the second color temperature signal value includes a color temperature signal value in a preset spectral segment, and the preset spectral segment contains at least two different wavelengths of light, and
the processor is further configured to determine the color temperature of the ambient light according to the first color temperature signal value and the second color temperature signal value in the preset spectral segment ([0030], in color ambient light sensors, there may be, for example, multiple different color channels (e.g., red, blue, green, etc.) each of which detects light in a different band of wavelengths and each of these color channels may include a pair of photodetectors such as illustrative light detectors 58-1 and 58-2).

Claims 5 and 6 are method claims drawn to the apparatus of claims 12 and 13 respectively and are therefore interpreted and rejected based on similar reasoning. 

Regarding claim 19, Dodson discloses a non-transitory computer-readable storage medium, wherein instructions in the storage medium, when executed by the processor of the computer ([0015], the processing circuitry may be based on one or more microprocessors, microcontrollers, digital signal processors, baseband processors, power management units, audio chips, application specific integrated circuits, etc.), cause the computer to execute the method for measuring color temperature of ambient light according to claim 5.

Claims 7-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dodson  and Shedletsky further in view of Zheng (US PGPub 2014/0132578)

Regarding claim 14, the combination of Dodson and Shedletsky discloses determining color temperature by removing noise, however other signals such as infrared light are known. The combination of Dodson and Shedletsky does not disclose wherein the color temperature signal value in the preset spectral segment includes a component acted on by infrared light, and the processor is further configured to:
remove the component acted on by the infrared light in the first color temperature signal value and the second color temperature signal value in the preset spectral segment; and
determine the color temperature of the ambient light according to the first color temperature signal value and the second color temperature signal value in the preset spectral segment after removing the component acted on by the infrared light.
In a similar field of endeavor of display devices, Zheng discloses wherein the color temperature signal value in the preset spectral segment includes a component acted on by infrared light ([0003], whereas the second photosensor is used to detect an amount of visible light and infrared light in the ambient light), and the processor is further configured to:
remove the component acted on by the infrared light in the first color temperature signal value and the second color temperature signal value in the preset spectral segment ([0003], readings from the first and second photosensors are subtracted to obtain a corresponding visible light level); and
determine the color temperature of the ambient light according to the first color temperature signal value and the second color temperature signal value in the preset spectral segment after removing the component acted on by the infrared light ([0003], to obtain a corresponding visible light level).
In view of the teachings of Dodson, Shedletsky and Zheng, it would have been obvious to one of ordinary skill in the art to substitute the noise component in Dodson with removal of infrared light, as taught by Zheng, for the purpose of using known alternatives to improve user experience by improving display brightness level to save power and providing an improved environment (Zheng: [0002]). 

Regarding claim 15, the combination of Dodson, Shedletsky and Zheng further discloses the processor being further configured to:
determine an action value of the display light on the multi-spectral first color temperature sensor based on the second color temperature signal value in the preset spectral segment after removing the component corresponding to by the infrared light (Zheng: [0003], ambient light sensors are implemented using first and second silicon photosensors to receive ambient light. The first photosensor is used to detect an amount of infrared light in the ambient light, whereas the second photosensor is used to detect an amount of visible light and infrared light in the ambient light.);
subtract the action value of the display light on the multi-spectral first color temperature sensor from the first color temperature signal value in the preset spectral segment after removing the component corresponding to the infrared light to obtain an action value of the ambient light in the preset spectral segment (Zheng: [0003], readings from the first and second photosensors are subtracted to obtain a corresponding visible light level); and
determine the color temperature of the ambient light base on the action value of the ambient light in the preset spectral segment (Zheng: [0003], obtain a corresponding visible light level).

Regarding claim 16, Dodson further discloses the processor being further configured to:
determine an influence factor of the filter element on the light of different wavelengths contained in the display light based on color temperature signal values respectively detected by the first color temperature sensor and the second color temperature sensor in corresponding spectral segments under preset dark light conditions ([0035], In a further set of characterization measurements, device 10 may be operated in a dark environment in which ambient light 34 is not present); and
determine an action value of display light on the multi-spectral first color temperature sensor based on the first color temperature signal value in the preset spectral segment after removing the component corresponding to the infrared light and the influence factor of the filter element on the light of different wavelengths contained in the display light ([0037], After determining intensity and/or color of ambient light that is present by removing the noise associated with emitted display light 48 from the measurements made by sensor 30, control circuitry 16 can adjust display 14 or take other action).

Regarding claim 17, Dodson further discloses the processor being further configured to:
control the display screen to respectively display images of colors corresponding to the spectral segments under the preset dark light conditions ([0035], In a further set of characterization measurements, device 10 may be operated in a dark environment in which ambient light 34 is not present);
acquire a first signal value detected by the first color temperature sensor and a second signal value detected by the second color temperature sensor when the display screen displays an image of a color corresponding to the spectral segment ([0035], During these measurements, display 14 may be operated to produce emitted display light 48 and the outputs of detectors 58-1 and 58-2 may be collected); and
determine the influence factor of the filter element on the light of different wavelengths contained in the display light based on the first signal value and the second signal value when the display screen displays images of different colors ([0037], control circuitry 16 can be calibrated so that the relative amounts of ambient light 34 and emitted display light 48 that are present can be determined using the outputs of detectors 58-1 and 58-2. In a color ambient light sensor, the relative contributions of ambient light and emitted display light in each color channel can be determined. After determining intensity and/or color of ambient light that is present by removing the noise associated with emitted display light 48 from the measurements made by sensor 30, control circuitry 16 can adjust display 14 or take other action).

Regarding claim 18, Dodson further discloses the processor being further configured to:
acquire the first signal value detected by the first color temperature sensor and the second signal value detected by the second color temperature sensor respectively when the display screen displays images of colors corresponding to the spectral segments with different types of light sources ([0030], in color ambient light sensors, there may be, for example, multiple different color channels (e.g., red, blue, green, etc.) each of which detects light in a different band of wavelengths and each of these color channels may include a pair of photodetectors such as illustrative light detectors 58-1 and 58-2);
determine an average value of ratios of the first signal values and the second signal when the display screen displays the image of the corresponding color of the spectral segment with different types of light sources ([0036], In mixed lighting conditions in which both ambient light 34 and display light 48 illuminate ambient light sensor 30, the outputs of detectors 58-1 and 58-2 will have intermediate values that can be processed to determine the relative contributions of ambient light 34 and emitted display light 48. If desired, weighting factors can be applied to the outputs of each detector in ambient light sensor 30 to produce individual readings of the intensity of ambient light 34 and emitted display light 48); and
determine the average value of the ratios in the preset spectral segment as the influence factor of the filter element on the light of different wavelengths contained in the display light ([0036], The equations used for mapping raw readings from detectors 58-1 and 58-2 to readings of ambient light and emitted display light may be stored in control circuitry 16 during calibration operations (e.g., ambient light sensor 30 can be calibrated based on the results of sensor characterization measurements made during initial design and testing of sensor 30 and device 10)).

	Claims 7-11 are method claims drawn to the apparatus of claims 14-18 respectively and are therefore interpreted and rejected based on similar reasoning. 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 20 contains allowable subject matter primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to obtaining the color temperature of ambient light by using a three step formula process including using a specific matrix to calculate tristimulus values, then using a specific formula (formula 2) to calculate color coordinates and finally using a specific polynomial calculation  formula (formula 3) to calculate the color temperature of ambient light. In the exemplary closest prior art, Lee et al. (US 9,613,562) discloses calculating color coordinates using formula 7 (column 13, lines 1-19). Additionally, Ramanath et al. (US 9,947,275) discloses an equation for calculating color coordinates (column 8, equ. 6 and 7) and “Code might be provided to a processor to compute a projection of a point if there is a solution to an intersection equation, such as that illustrated by the following: xe=0.332; ye=0.1858; // xe and ye are the coordinates of the equi-energy point” (column 12, lines 5-11). It is rendered not obvious to further modify the technique of Lee and Ramanath to achieve the differentiating features.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/

/DONG HUI LIANG/Primary Examiner, Art Unit 2693